Appeal by plaintiff from a judgment of the Supreme Court, Kings County, entered January 15, 1975, which inter alla granted her a divorce. By written stipulation, dated April 2, 1975, the parties, through their attorneys, have agreed to specific modifications of the judgment. In accordance with the stipulation, the judgment is modified, without costs, by (1) increasing the counsel fee awarded therein to a total of $5,000 and (2) requiring defendant to obtain term insurance on his life, naming plaintiff as beneficiary, or, alternatively, requiring him to assign any existing life insurance policy to plaintiff, the face amount of the policy to be not less than $25,000, and all premiums to be paid by plaintiff. Gulotta, P. J., Rabin, Hopkins, Martuscello and Benjamin, JJ., concur.